Name: Commission Regulation (EC) No 1436/98 of 3 July 1998 authorising certain additives in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: food technology;  natural and applied sciences;  technology and technical regulations;  agricultural activity
 Date Published: nan

 Avis juridique important|31998R1436Commission Regulation (EC) No 1436/98 of 3 July 1998 authorising certain additives in feedingstuffs (Text with EEA relevance) Official Journal L 191 , 07/07/1998 P. 0015 - 0034COMMISSION REGULATION (EC) No 1436/98 of 3 July 1998 authorising certain additives in feedingstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/113/EC of 14 December 1993 concerning the use and marketing of enzymes, micro-organisms and their preparations in animal nutrition (1), as last amended by Council Directive 97/40/EC (2), and in particular Article 5 thereof,Whereas Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (3), as last amended by Commission Directive 98/19/EC (4), lays down that new additives or new additive uses may be authorised in line with advances in scientific and technical knowledge;Whereas Directive 93/113/EC, by derogation from Directive 70/524/EEC, authorises Member States to permit provisionally the use and marketing of enzymes, micro-organisms and their preparations in animal nutrition;Whereas examination of the dossiers, submitted by the Member States in accordance with Article 3 of Directive 93/113/EC, indicates that a certain number of substances in the groups of enzymes and micro-organisms can be provisionally authorised;Whereas the Scientific Committee for animal nutrition has delivered a favourable opinion with regard to the harmlessness of these substances;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS REGULATION:Article 1 The substances belonging to the group 'enzymes` and listed in Annex I to this Regulation may be authorised as additives in animal nutrition under the conditions laid down in that Annex.Article 2 The substances belonging to the group 'micro-organisms` and listed in Annex II to this Regulation may be authorised as additives in animal nutrition under the conditions laid down in that Annex.Article 3 This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 334, 31. 12. 1993, p. 17.(2) OJ L 180, 9. 7. 1997, p. 21.(3) OJ L 270, 14. 12. 1970, p. 1.(4) OJ L 96, 28. 3. 1998, p. 39.ANNEX I >TABLE>ANNEX II >TABLE>